IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MARK MAZZA,                                  : No. 189 EAL 2018
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
MERCY HEALTH SYSTEM, D/B/A                   :
MERCY LIFE, BRIGHTVIEW SENIOR                :
LIVING, LLC D/B/A BRIGHTVIEW EAST            :
NORRITON, SHELTER GROUP, LLC,                :
SHELTER DEVELOPMENT, LLC,                    :
SHELTER DEVELOPMENT HOLDINGS,                :
INC., SUBURBAN GERIATRICS,                   :
ANDREW GRAF, M.D., PRIYA VASDEV,             :
M.D., MERCY SUBURBAN HOSPITAL,               :
SUBURBAN COMMUNITY HOSPITAL                  :
AND MERCY HEALTH SYSTEM,                     :
                                             :
                    Respondents              :


                                      ORDER



PER CURIAM

      AND NOW, this 1st day of August, 2018, the Petition for Allowance of Appeal and

Emergency Application for Stay are DENIED.